 

Exhibit 10.1

 

AMENDMENT NO. 1 TO GRANT AGREEMENT

AND

AMENDMENT NO. 1 TO PERFORMANCE SHARE UNIT PLAN

 

This amendment dated as of May 1, 2017 (the “Amendment”) consists of
(i) Amendment No. 1 to the Grant Agreement dated August 11, 2014 (the “Sign-On
Grant Agreement”) by and between Ritchie Bros. Auctioneers Incorporated
(the “Corporation”) and Ravichandra Saligram (the “Participant”) and
(ii) Amendment No. 1 to the Ritchie Bros. Auctioneers Incorporated Performance
Share Unit Plan that was approved and adopted by the Corporation in January 2013
(the “Plan”) solely as the Plan is applied to the Sign-On Grant Agreement.

 

The Corporation and Participant wish to amend the Sign-On Grant Agreement, and
the Corporation wishes to amend the Plan and Participant consents to such
amendments, to permit the Corporation to pay the Participant for vested PSUs
either in cash or by issuing Common Shares.

 

Accordingly, subject to and effective only upon the approval of this Amendment
by the shareholders of the Corporation on or before June 30, 2017, the parties
agree as follows:

 

1.   Amendments to the Plan. The Plan is amended to add Appendix A to this
Amendment as Appendix A to the Plan, which Appendix A will be incorporated in
and form a part of the Plan.

 

2.   Amendments to the Sign-On Grant Agreement.

 

a.         Representations and Warranties. A new Section 10 is hereby added to
the Sign-On Grant Agreement as follows:

 

“10.       (a) Participant acknowledges that neither the Performance Share Units
nor any of the common shares of the Corporation (the “Common Shares”) that may
be issued upon payment of the Performance Share Units have been or will be
registered under the United States Securities Act of 1933, as amended (the “U.S.
Securities Act”), or applicable state securities laws. Participant acknowledges
that neither the Performance Share Units nor the Common Shares may be offered,
sold, pledged or transferred, and agrees not to offer, sell, pledge or transfer
any of such securities, unless exemptions from the registration requirements of
the U.S. Securities Act and applicable state securities laws are available and
have been demonstrated to the Corporation’s satisfaction.

 

(b) Participant acknowledges that the Corporation makes no representations or
warranties with respect to the Plan, the Performance Share Units or the Common
Shares.

 

(c) Participant has such knowledge, skill and experience in financial,
investment and business matters as to be capable of evaluating the merits and
risks of holding the Performance Share Units and any Common Shares that may be
issued hereunder and accepts all risks associated with the holding of
Performance Share Units and any such Common Shares, including without limitation
a decline in the market price of the Common Shares.”

 

 1 

 

 

b.         Legend. A new Section 11 is hereby added to the Sign-On Grant
Agreement as follows:

 

“11.       All certificates representing Common Shares shall bear a legend
substantially in the following form:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES
ACT”), OR THE SECURITIES ACT OF ANY STATE OF THE UNITED STATES. THESE SECURITIES
MAY NOT BE OFFERED FOR SALE, SOLD OR OTHERWISE TRANSFERRED OR ASSIGNED UNLESS
THEY ARE OFFERED FOR SALE, SOLD OR OTHERWISE TRANSFERRED OR ASSIGNED PURSUANT TO
REGISTRATION OR AN EXEMPTION FROM REGISTRATION UNDER THE U.S. SECURITIES ACT AND
ANY APPLICABLE STATE SECURITIES LAWS AFTER PROVIDING A SATISFACTORY LEGAL
OPINION OR OTHER EVIDENCE OF EXEMPTION SATISFACTORY TO THE CORPORATION.”

 

c.         Any references in the Sign-On Grant Agreement to any Article of the
Plan or any of the sections within any Article of the Plan shall be interpreted
as references to that Article or section as amended by Appendix A to the Plan.

 

3.   Remaining Provisions. All other provisions of the Plan and the Sign-On
Grant Agreement remain in full force and effect, unmodified by this Amendment.

 

4.   Miscellaneous. Capitalized terms used herein without definitions have the
meanings given to them in the Plan, except where the context requires otherwise.
This Amendment may be signed and delivered in counterparts.

 

 2 

 

 

IN WITNESS WHEREOF, the parties have signed this Amendment as of the date first
set forth above.

 

  RITCHIE BROS. AUCTIONEERS INCORPORATED, as the Corporation and as agent for
the Employer       /s/ Darren Watt   By: Darren Watt   Title: SVP, General
Counsel and Corporate Secretary       PARTICIPANT       /s/ Ravichandra Saligram
  By: Ravichandra Saligram

 

 

 

 

APPENDIX A

 

ADDITIONAL TERMS APPLICABLE TO SIGN-ON GRANT AGREEMENT

 

The following terms and conditions are applicable solely to the awards granted
to Ravichandra Saligram under that certain Grant Agreement dated August 11, 2014
by and between Corporation and Ravichandra Saligram, as amended (the “Sign-On
Grant Agreement”). With respect to the awards under the Sign-On Grant Agreement,
any references in the Plan to any Article of the Plan or any of the sections
within any Article of the Plan shall be interpreted as references to that
Article or section as amended by this Appendix A, and any references in the Plan
to Section 6.1 shall be interpreted as references to Appendix A Section 2. The
provisions of this Appendix A shall govern the awards under the Sign-On Grant
Agreement notwithstanding any other provision of the Plan to the contrary.

 

1.   Definitions. In and for the purposes of this Appendix A, except as
otherwise expressly provided:

 

“Employee Performance Share Unit Plan” means the Employee Performance Share Unit
Plan of the Corporation adopted and approved by the Board on March 9, 2015, as
the same may from time to time be amended.

 

“Insider” means an “insider” of the Corporation within the meaning of that term
as found in the Securities Act (Ontario) who are “reporting insiders” (as
defined in National Instrument 55-104 – Insider Reporting Requirements and
Exemptions), and includes “associates” (which has the meaning as found in the
Securities Act (Ontario)) and “affiliates” (which has the same meaning as
“affiliated companies” as found in the Securities Act (Ontario) and also
includes those issuers that are similarly related, whether or not any of the
issuers are corporations, companies, partnerships, limited partnerships, trusts,
income trusts or investment trusts or any other organized entity issuing
securities) of the insider and “issued to Insiders” includes direct or indirect
issuances.

 

“Securities Compensation Arrangement” means any stock option, stock option plan,
employee stock purchase plan or any other compensation or incentive mechanism
involving the issuance or potential issuance of securities of the Corporation,
including a share purchase from treasury that is financially assisted by the
Corporation by way of a loan, guarantee or otherwise.

 

“Senior Executive Performance Share Unit Plan” means the Senior Executive
Performance Share Unit Plan of the Corporation adopted and approved by the Board
on March 9, 2015, as the same may from time to time be amended.

 

“Sign-On Grant Agreement” means the Grant Agreement dated August 11, 2014 by and
between Corporation and Ravichandra Saligram, as amended.

 

“Stock Option Plan” means the amended and restated Stock Option Plan of the
Corporation, as the same may from time to time be amended.

 

 A-1 

 

 

2.Payment Following Vesting – Sign-on Grant.

 

(a) In lieu of any payment under Section 6.1, solely with respect to the PSUs
granted under the Sign-On Grant Agreement that had not yet vested as of June 30,
2017, including PSUs that vest pursuant to section 2(d) of Exhibit I of the
Sign-On Grant Agreement after the original date for vesting of such PSUs, and
PSUs referred to in Section 4.2 of the Plan in respect of such PSUs, and, if
applicable, additional PSUs contemplated in Section 5.2 of the Plan in respect
of such PSUs, and subject to Section 6.4 and Article 7 of the Plan, following
vesting of any such PSU recorded in the Participant’s PSU Account (collectively,
the “Sign-on PSUs”), the Corporation will pay the Participant a payment in an
amount equal to the number of such Vested PSUs (the “Vested Sign-on PSUs”)
multiplied by the Fair Market Value of one Common Share as at the date of
vesting, payable or to be satisfied, as determined by the Committee:

 

(i)by a lump sum payment in cash, net of all Applicable Tax Withholdings; or

(ii)subject to the rules, policies or requirements of any stock exchange on
which the Common Shares are listed or quoted, by the issuance from treasury to
the Participant of Common Shares in accordance with Appendix A Section 3.

 

(b) Subject to Section 6.4 of the Plan, notwithstanding the foregoing, if at the
date of vesting of any Sign-on PSUs, the Participant or the Corporation may be
in possession of undisclosed material information regarding the Corporation, or
on such date of vesting, pursuant to any insider or securities trading policy of
the Corporation, the ability of the Participant or the Corporation to trade in
securities of the Corporation may be restricted, the Committee may, in its
discretion, determine that the payment to be paid to the Participant in respect
of any Vested Sign-on PSUs shall be an amount equal to the number of Vested
Sign-on PSUs multiplied by the Fair Market Value of one Common Share as at such
date (the “Valuation Date”), following the date of vesting, which is after the
later of (i) the date on which the Participant or the Corporation is no longer
in possession of material undisclosed information and (ii) the date on which the
ability of the Participant or the Corporation to trade in securities of the
Corporation is not restricted, as may be determined by the Committee.

 

(c) The Committee may, at the time of any award or grant of Sign-on PSUs under
the Plan, or at any time thereafter, determine, subject to the provisions of
Appendix A Sections 2(a) and 3(a), and without prejudice to the discretion of
the Committee pursuant to Appendix A Section 3(g), or otherwise in the Plan,
whether payment of the amount referred to in Appendix A Section 2(a) is to be
paid or satisfied (i) as contemplated in Appendix A Section 2(a)(i) or (ii) as
contemplated in Appendix A Section 2(a)(ii) and may from time to time after any
such determination, change such determination.

 

(d) For greater certainty, and without limiting any other provisions of the
Plan, including Section 9.9, the Corporation shall be entitled to withhold, or
cause to be withheld, and deduct, or cause to be deducted, from the amount
payable pursuant to Appendix A Section 2(a) an amount that the Corporation
estimates is equal to Applicable Tax Withholdings in respect of such payment,
prior to the determination of the amount of such Applicable Tax Withholding, and
pay or satisfy the balance of such payment to be applied in accordance with
Appendix A Section 2 or Appendix A Section 3, as applicable.

 

 A-2 

 

 

3.Issuance of Common Shares – Sign-on Grant.

 

(a) Notwithstanding Appendix A Section 2(a), and the other provisions of this
Appendix A Section 3, no Common Shares shall be issued pursuant to this Appendix
A Section 3, unless the number of Common Shares to be issued will not result in
the restrictions referred to in Appendix A Section 3(i), (l) or (m) being
contravened.

 

(b) Subject to Appendix A Section 3(a) and notwithstanding Section 6.2 of the
Plan, the payment referred to in Appendix A Section 2(a)(ii), net of Applicable
Tax Withholdings, is to be paid or satisfied by the application of the amount
referred to in Appendix A Section 2(a)(ii), net of Applicable Tax Withholdings
(the “Net Payment Amount”) to the subscription by the Participant for, and
issuance by the Corporation to the Participant of, Common Shares at an issue
price per share equal to the Fair Market Value of one Common Share as at the
date of vesting (or, if Appendix A Section 2(b) is applicable, the Fair Market
Value of one Common Share as at the Valuation Date determined pursuant to
Appendix A Section 2(b)). The number of Common Shares to be so issued shall be
equal to the whole number of Common Shares that is determined by dividing the
Net Payment Amount by the Fair Market Value of one Common Share as contemplated
in this Appendix A Section 3(b). Where dividing the Net Payment Amount by such
Fair Market Value would otherwise result in a fraction of a Common Share
potentially being required to be issued, the number of Common Shares to be
issued shall be rounded down to the next whole number of Common Shares. No
fractional Common Shares shall be issued and any fractional share entitlement
will be satisfied by a cash payment to the Participant in an amount equal to
such fractional share entitlement multiplied by the Fair Market Value of one
Common Share as contemplated in this Appendix A Section 3(b). Common Shares
issued by the Corporation pursuant to this Appendix A Section 3 shall be
considered fully paid in consideration of application of the Net Payment Amount,
less any cash payment in respect of any fractional share entitlement as
contemplated in this Appendix A Section 3(b), to the subscription by the
Participant for Common Shares issued at an issue price equal to the Fair Market
Value of one Common Share as contemplated in this Appendix A Section 3(b).

 

(c) Subject to the provisions of Appendix A Sections 3(a) and (b), Common Shares
issued pursuant to this Appendix A Section 3 are to be issued in such manner,
and to be held on such terms, as the Committee may from time to time determine
or approve.

 

(d) Without limiting the generality of the foregoing, such manner, and terms,
referred to in Appendix A Section 3(c) may (but need not) include providing for
any requirements that may be applicable under any Applicable Laws, including any
requirement that may restrict the transferability of any Common Shares issued
pursuant to this Appendix A Section 3 and held by or on behalf of the
Participant.

 

(e) Notwithstanding Appendix A Sections 3(c) and (d), unless the Committee
otherwise determines, the Corporation will not be responsible for brokerage fees
and other administration or transaction costs relating to the transfer, sale or
other disposition of Common Shares held by or on behalf of the Participant that
have been issued pursuant to Appendix A Section 3.

 

 A-3 

 

 

(f) Unless the Committee otherwise determines, Common Shares issued pursuant to
this Appendix A Section 3 shall be issued to the Participant (or, if applicable,
the Participant’s Beneficiary) and one or more certificates representing the
Common Shares so issued shall be delivered to the Participant (or, if
applicable, the Participant’s Beneficiary), or, if the Participant (or, if
applicable, the Participant’s Beneficiary) may so direct, to the investment
dealer for the Participant (or, if applicable, the Participant’s Beneficiary) as
the Participant (or, if applicable, the Participant’s Beneficiary) may direct,
which is acceptable to the Corporation, acting reasonably.

 

(g) Notwithstanding Appendix A Section 2(a) and the foregoing provisions of this
Appendix A Section 3, the Committee may, in its discretion, determine that a
payment referred to in Appendix A Section 2(a)(ii) shall not be paid or
satisfied by the issuance of Common Shares, pursuant to this Appendix A Section
3, including, without limitation, if the Committee is not satisfied that such
issuance will be exempt from all registration or qualification requirements of
any applicable securities laws of Canada (including the provinces thereof) or of
the United States of America (including the states thereof) or any other foreign
jurisdiction and applicable by-laws, rules or regulations of any stock exchange
on which the Common Shares may be listed or posted for trading. If the Committee
makes such a determination, notwithstanding Appendix A Section 2(a), the payment
required pursuant to Appendix A Section 2(a)(ii) shall be payable by a lump sum
payment in cash, net of all Applicable Tax Withholdings.

 

(h) Notwithstanding the other provisions of this Appendix A Section 3, in the
event Common Shares issued pursuant to this Appendix A Section 3 are to be held
by any trustee, administrator, administrative agent or other person on behalf of
any Participant, the trustee, administrator, administrative agent or other
person will receive and hold such Common Shares as nominee and agent on behalf
of the Participant, and such Common Shares, and distributions which may be
received in respect thereof, shall be the property of the Participant and be
held by such person as nominee and agent on behalf of the Participant as the
Participant’s property, and subject to the Participant’s direction.

 

(i) The aggregate maximum number of Common Shares that may be issued pursuant to
the Plan, is 150,000 Common Shares, subject to the adjustment of such maximum
number by the Committee in connection with an event described in Section 4.3(a)
of the Plan.

 

(j) The Board will reserve for allotment from time to time out of the authorized
but unissued Common Shares sufficient Common Shares to provide for issuance of
all Common Shares which are issuable under this Appendix A Section 3 and may
from time to time reserve for allotment out of the unissued Common Shares such
number of Common Shares as the Committee may from time to time estimate or
determine is the number of Common Shares that may be issued under this Appendix
A Section 3.

 

(k) For greater certainty, nothing in the Plan shall be construed as to confer
on the Participant any rights as a shareholder of the Corporation with respect
to any Common Shares which may be reserved for issuance under this Appendix A
Section 3. The Participant will only have rights as a shareholder of the
Corporation with respect to Common Shares that are issued to the Participant
pursuant to and in accordance with the provisions of this Appendix A Section 3.

 

 A-4 

 

 

(l) The number of Common Shares issuable to Insiders, at any time, pursuant to
(i) the Plan, or (ii) any other Securities Compensation Arrangement, including
(A) the Employee Performance Share Unit Plan, (B) the Senior Executive
Performance Share Unit Plan and (C) the Stock Option Plan, cannot exceed 10% of
the issued and outstanding Common Shares.

 

(m) The number of Common Shares issuable to Insiders, within any one year
period, under the Plan, and (ii) any other Securities Compensation Arrangement,
including (A) the Employee Performance Share Unit Plan, (B) the Senior Executive
Performance Share Unit Plan and (C) the Stock Option Plan, cannot exceed 10% of
the issued and outstanding Common Shares.

 

(n) For greater certainty, no Common Shares may be issued or reserved for
issuance under the Plan to any non-employee director of the Corporation.

 

4.Death.

 

Notwithstanding Appendix A Section 2, and subject to Section 6.4 of the Plan, in
respect of all Sign-on PSUs recorded in such Participant’s PSU Account as at the
date of death that had vested as at the date of death, and all Sign-on PSUs
recorded in the Participant’s PSU Account as at the date of death (and, if
applicable, any PSUs referred to in Section 4.2 or Section 5.2 of the Plan
credited to the Participant’s PSU Account after the date of death in relation to
any Sign-on PSUs recorded in such Participant’s PSU Account as at the date of
death) that vest after the date of death, the Participant will be entitled to
receive a cash payment in an amount equal to the number of such Vested Sign-on
PSUs multiplied by the Fair Market Value of one Common Share as at the date of
vesting, subject to the provisions of Appendix A Section 2(b), payable by a lump
sum payment in cash, net of all Applicable Tax Withholdings.

 

5.Legal Compliance.

 

The issuance of Common Shares pursuant to the provisions of Appendix A Section 3
shall be subject to compliance with Applicable Laws. The issuance of any Common
Shares pursuant to the provisions of the Plan shall be subject to the
requirement that, if at any time the Committee, or legal counsel to the
Corporation, determines that the registration, listing or qualification of
Common Shares to be issued pursuant to the provisions of the Plan upon any
securities exchange or under any Canadian or foreign federal, state, provincial,
local or other law, or the consent or approval of any governmental regulatory
body, or securities exchange, is necessary or desirable as a condition of, or in
connection with, the award of any Sign-on PSUs, the issuance of any Common
Shares pursuant to Appendix A Section 3, or any transfer of Common Shares which
may be held by or on behalf of a Participant, the Committee may, by notice to
the Participant, impose a requirement that no Common Shares may be issued
pursuant to Appendix A Section 3, or that no Common Shares which may be issued
pursuant to Appendix A Section 3 in connection with any Sign-on PSUs may be sold
or transferred, unless and until such registration, listing, qualification,
consent or approval shall have been effected or obtained free of any condition
not acceptable to the Committee. If Common Shares may not be issued pursuant to
Appendix A Section 3 as provided in this Appendix A Section 5, then the payment
required to be made pursuant to Appendix A Section 2 that is not satisfied by
the issuance of Common Shares pursuant to Appendix A Section 3, shall be paid by
a lump sum payment in cash, net of Applicable Tax Withholding. The Corporation
may from time to time take such steps as the Committee may from time to time
determine are necessary or desirable to restrict transferability of any Common
Shares that may be issued pursuant to Appendix A Section 3, in order to ensure
compliance with Applicable Laws, including the endorsement of a legend on any
certificate representing Common Shares so acquired or issued to the effect that
the transferability of such Common Shares is restricted. Nothing herein shall be
deemed to require the Corporation to take any action, or refrain from taking any
action or to apply for or to obtain any registration, listing, qualification,
consent or approval in order to comply with any condition of any law or
regulation applicable to the issuance of any Common Shares under Appendix A
Section 3.

 

 A-5 

 

 

6.Compliance with Income Tax Requirements.

 

(a) The Participant shall be responsible for reporting and paying all income and
other taxes applicable to or payable in respect of transactions involving Common
Shares issued pursuant to Appendix A Section 3 and held by any trustee,
administrator, broker or other person on the Participant’s behalf, or
distributions in respect thereof, including, without limitation, any taxes
payable on (i) any transfer of the Common Shares held by or on behalf of
Participant, (ii) distributions paid on Common Shares held by or on behalf of
Participant, and (iii) the sale or other disposition of Common Shares held by or
on behalf of the Participant.

 

(b) Without limiting the generality of Section 9.9(f) of the Plan, if the Board
or Committee or any executive officer of the Corporation so determines, the
Corporation shall have the right to require that any certificate representing
Common Shares to which a Participant is entitled upon issuance of Common Shares
pursuant to Appendix A Section 3 be delivered to the Corporation as security for
the payment of any obligation contemplated in section 9.9 of the Plan.

 

7.Amendment, Suspension, Termination

 

(a)Amendments to the Plan that affect the issuance or potential issuance of
Common Shares from treasury, including, without limitation, amendments to
Appendix A Section 3, must be approved by at least a majority of the Board.

 

(b)Notwithstanding Section 9.11(d) of the Plan:

 

(i)in the event that any Common Shares have been issued pursuant to Appendix A
Section 3 and are held by or on behalf of a Participant and are subject to any
terms or conditions determined or approved by the Committee pursuant to Appendix
A Section 3, such terms or conditions shall survive termination of the Plan and
continue in force and effect notwithstanding such termination; and

 

(ii)the full powers of the Board and of the Committee as provided for in the
Plan will survive the termination of the Plan until any Common Shares issued
pursuant to Appendix A Section 3 that are held by or on behalf of a Participant
which are subject to any terms or conditions determined or approved pursuant to
Appendix A Section 3 are no longer subject to such terms or conditions.

 

 A-6 

 

 

(c) Notwithstanding the foregoing, any amendment of the Plan to:

 

(i)reduce the issue or purchase price for Common Shares issuable under the Plan;

 

(ii)extend the term of any Sign-on PSUs held under the Plan where such Sign-on
PSUs entitle or potentially entitle the holder to be issued Common Shares from
treasury under the Plan;

 

(iii)amend or remove the limits set out in Appendix A Sections 3(l) or (m);

 

(iv)increase the maximum number of Common Shares issuable as set out in Appendix
A Section 3(i) or (l);

 

(v)permit non-employee directors to participate in the Plan and be entitled or
potentially entitled to be issued Common Shares from treasury under the Plan;

 

(vi)permit assignment or transfer of rights or interests under the Plan to be
entitled or potentially entitled to be issued Common Shares from treasury under
the Plan (subject to the right of a Participant to designate one or more
Beneficiaries entitled to receive benefits under the Plan following the death of
the Participant);

 

(vii)amend this Appendix A Section 7(c); or

 

(viii)amend other matters that require shareholder approval under the rules or
policies of any stock exchange on which the Common Shares may be listed or
posted for trading;

 

may not be made without approval of shareholders of the Corporation.

 

8.Other

 

All payments with respect to Sign-on PSUs that are governed by the Sign-On Grant
Agreement are intended to be exempt from Section 409A as short term deferrals
pursuant to Treasury Reg. Section 1.409A-1(b)(4). The Plan and the Sign-On Grant
Agreement will be construed and administered accordingly. Consistent with the
terms of the Plan, all payments with respect to Sign-on PSUs awarded under the
Sign-On Grant Agreement will be made no later than the 15th day of the third
month after the taxation year of the Corporation in which such Sign-on PSUs no
longer are subject to a substantial risk of forfeiture.

 

 A-7 

